Citation Nr: 1629388	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  05-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Richard W. Rousseau, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

By way of background, a July 2004 rating decision denied entitlement to service connection for PTSD.  The Veteran appealed the denial.  A subsequent September 2009 rating decision granted entitlement to service connection for PTSD and assigned a 10 percent rating, effective September 19, 2003.  The Veteran disagreed with the initial rating assigned.  A May 2010 rating decision increased the rating to 30 percent, effective April 1, 2010.  A May 2014 rating decision increased the rating to 70 percent, effective June 1, 2014.  A July 2015 Board decision granted an increased rating of 70 percent for the entire period on appeal (which was effectuated by an August 2015 rating decision), and remanded entitlement to a rating in excess of 70 percent, finding that entitlement to TDIU as a result of the PTSD had also been raised.  The matter is now back before the Board.

At the time of the July 2015 Board remand, the Veteran was represented by the Texas Veterans Commission; however, prior to re-certification to the Board, the Veteran submitted a new VA Form 21-22 in January 2016, appointing private attorney Richard Rousseau as his representative.  Because the request for a change in representation was received by the Board before re-certification of his appeal, the Board recognizes the change in representation.  38 C.F.R. § 20.1304.  In May 2016, the Veteran's private attorney submitted a written brief in support of the Veteran's claim.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's appeal in lieu of a VA Form 9 for entitlement to an initial increased rating for PTSD dated in April 2011, the Veteran's representative indicated that the Veteran did not wish to participate in a hearing at that time.  In a subsequent appeal on a VA Form 9 dated in May 2015, the Veteran again indicated that he did not want a hearing at that time.  However, in a submission dated in May 2016, the Veteran's representative requested a Travel Board hearing.

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2015).  Thus, a remand of this matter is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a Travel Board hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




